 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     CARL JOHNSON,                                Case No. CV 18-8111 SVW(JC)
12
                         Plaintiff,               ORDER DISMISSING ACTION
13                                                WITHOUT PREJUDICE
                    v.
14
     A. JOHNSON,
15
16                       Defendant
17         On September 19, 2018, plaintiff Carl Johnson, a prisoner in state custody
18 proceeding pro se, formally filed a Complaint. The Complaint was not
19 accompanied by either (1) the $400 filing fee (a $350 filing fee plus a $50
20 administrative fee); or (2) a Request to Proceed without Prepayment of Filing Fees
21 with Declaration in Support (Form CV-60P), a certified copy of plaintiff’s trust
22 account statement (or institutional equivalent), and disbursement authorization.
23 Accordingly, on September 20, 2018, the assigned United States Magistrate Judge
24 issued an Order (“September Order”) directing plaintiff, by not later than October 4,
25 2018, to either pay the full filing fee of $400 or to complete, sign and return an
26 attached Request to Proceed Without Prepayment of Filing Fees with Declaration in
27 Support (Form CV-60P), along with a certified copy of his trust account statement
28
 1 for the past six months (or institutional equivalent) and a disbursement notification.
 2 See 28 U.S.C. § 1915(a); Local Rule 5-2. The September Order further cautioned
 3 plaintiff, in bold-faced print, that if plaintiff failed timely to comply with the
 4 September Order, the Complaint and this action may be dismissed based upon
 5 plaintiff’s failure to pay the filing fee, failure timely to file an application to proceed
 6 in forma pauperis, and/or failure to comply with the September Order.
 7         The deadline for Plaintiff to satisfy and respond to the September Order
 8 expired on October 4, 2018 – more than two weeks ago. To date, plaintiff has
 9 failed to do so and has not sought an extension of time or otherwise communicated
10 with the Court since he originally filed the Complaint.
11         It is well-established that a district court may sua sponte dismiss an action
12 where a plaintiff has failed to comply with a court order and/or unreasonably failed
13 to prosecute. See Link v. Wabash Railroad Co., 370 U.S. 626, 629-33 (1962);
14 Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.) (as amended), cert. denied, 506
15 U.S. 915 (1992). In determining whether to dismiss an action for failure to
16 prosecute or failure to comply with court orders, a district court must consider
17 several factors, namely (1) the public’s interest in expeditious resolution of
18 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
19 defendant; (4) the public policy favoring disposition of cases on their merits; and
20 (5) the availability of less drastic alternatives. See In re Eisen, 31 F.3d 1447, 1451
21 (9th Cir. 1994) (failure to prosecute); Ferdik, 963 F.2d at 1260-61 (failure to
22 comply with court orders). Dismissal is appropriate “where at least four factors
23 support dismissal . . . or where at least three factors ‘strongly’ support dismissal.”
24 Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (citations
25 omitted). Here, as at least the first three factors strongly support dismissal, the
26 Court finds that plaintiff’s unreasonable failure to prosecute his case and failure to
27 comply with the September Order warrant dismissal.
28         The Court further finds that dismissal is appropriate because plaintiff has

                                                2
 1 failed to pay the full filing fee or to demonstrate that he is entitled to proceed
 2 without prepayment of such fee after having been afforded ample opportunity to do
 3 so.
 4         IT IS THEREFORE ORDERED that this action is dismissed without
 5 prejudice and that Judgment be entered accordingly.
 6         IT IS SO ORDERED.
 7 DATED: October 23, 2018
 8
 9                                    _______________________________________
10                                    HONORABLE STEPHEN V. WILSON
11                                    UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
